The bank and Mrs. Williams have filed motions for a rehearing in this case, and both motions will be overruled.
As in the former opinion filed herein we did not discuss the question raised by Mrs. Williams' cross-assignment of error, and as this question is pressed in her motion for rehearing, we will briefly state our views upon it.
E.M. Williams, the husband of Mrs. Jeanie Williams, bought the two lots in controversy, together with four others, for a total consideration of $1200. Of this consideration, the undisputed testimony shows that he borrowed $380 thereof from his wife, and tends to show that up to the time she lent it to her husband, the $380 was her separate property. On this evidence it is contended that Mrs. Williams acquired an equitable interest in the six lots, in the proportion that $380 bears to $1200.
We can not sanction this contention, even conceding that the $380 was her separate property, because the undisputed testimony shows that she lent it to her husband. If the $380 had belonged to her in her separate right when her husband used it in part payment for the lots, there would have been a resulting trust in her favor to that extent. But after her husband borrowed the money from her, the relation of debtor and creditor existed between them, and the money did not belong to her but to her husband, or to the community estate; and no matter how the husband used it, no trust resulted in her behalf.
Motions overruled.
Writ of error was refused on applications by both appellant and appellees.